DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendment received on May 9, 2022, claims 1, 7, 10-12, and 15-17 have been amended.  Accordingly, claims 1-20 are currently pending in this application.
Response to Amendment
The amendments filed with the written response received on May 9, 2022, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated February 9, 2022, are hereby withdrawn unless specifically noted below.
Information Disclosure Statement
The listing of references in the specification at [0056] is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claim 1 is objected to because at line 4, “having a top surface” should read “the at least one foam insert having a top surface”.  
Claim 11 is objected to because at lines 4-5, “a plurality of foam inserts each disposed within respective ones of the plurality of the recesses and including top surfaces” should read “a plurality of foam inserts each disposed within respective ones of the plurality of the recesses, the plurality of foam inserts including top surfaces”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “at least one foam insert disposed within the at least one recess, having a top surface that is flush with the first portion of the upper surface of the bladder, and includes a serpentine shape” at lines 4-6.  It is unclear which structure includes the serpentine shape as several structures are previously recited in the claim (i.e., “at least one foam insert” and “a top surface”).  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If meant to refer to the at least one foam insert as including the serpentine shape, it is suggested that the limitation instead read “at least one foam insert disposed within the at least one recess, the at least one foam insert having a top surface that is flush with the first portion of the upper surface of the bladder, and the at least one foam insert including a serpentine shape”.  For the purposes of examination, the limitation will be interpreted as best can be understood according to the suggested language above.
Claims 2-10 are similarly rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-8, as best can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0151196 to Schindler et al. (hereinafter, “Schindler”).
Regarding claim 1, Schindler teaches a sole structure for an article of footwear (See Figs. 17-22; Abstract; sole structure (30a)), the sole structure comprising: a bladder including an upper surface having a first portion defining a chamber and a second portion defining at least one recess adjacent to the chamber (See Figs. 20A-20C; fluid-containing chamber (50a), i.e., a bladder, includes upper surface (51a) with a first portion defining subchambers (56a) and a second portion defining depressions proximate bonded areas (54a)); and at least one foam insert disposed within the at least one recess (plate (40a) may be made of foam; [0047]), having a top surface that is flush with the first portion of the upper surface of the bladder (See Fig. 17; top surface (41a) of plate is flush with tops of subchambers (56a); [0052]), and includes a serpentine shape (See Annotated portions of Figs. 20B and 22 of Schindler below; the foam insert includes a serpentine shape at least in a transverse cross-section as illustrated by the dashed line in annotated Fig. 20B of Schindler, and along the longitudinal bottom perimeter of the projections as illustrated by the dashed line in annotated Fig. 22; Examiner notes that the claim does not define “a serpentine shape” in a structural manner, but instead merely states that the at least one foam insert “includes” the serpentine shape which is met by Schindler as discussed above), the first portion of the upper surface being exposed adjacent to the at least one foam insert (subchambers (56a) are exposed adjacent plate (40a) at apertures (43a)).

    PNG
    media_image1.png
    184
    433
    media_image1.png
    Greyscale

Annotated Fig. 20B of Schindler

    PNG
    media_image2.png
    132
    850
    media_image2.png
    Greyscale

Annotated portion of Fig. 22 of Schindler
Regarding claim 2, Schindler teaches wherein the at least one foam insert is disposed between a first portion of the chamber and a second portion of the chamber (See Figs. 20A-20C; plate (40a) is disposed between at least subchambers (55a) and (56a)).
Regarding claim 3, Schindler teaches wherein the bladder includes an upper barrier layer and a lower barrier layer attached to the upper barrier layer to form a web area between segments of the chamber (See Figs. 20A-2C; upper (51a) and lower (52a) surfaces of chamber (50a) attach to form bonded areas (54a), i.e., a web area).
Regarding claim 4, Schindler teaches wherein the web area defines the second portion of the upper surface (See Figs. 20A-20C; bonded areas (54a) at least partially define the second portion of the upper surface which includes the depressions).
Regarding claim 5, Schindler teaches wherein the at least one foam insert includes a first segment and a second segment and the upper surface of the bladder is exposed between the first segment and the second segment (See annotated Fig. 19 of Schindler below; upper surface of subchamber (56a) is exposed between first and second segments of plate (40a) though aperture (43a); Examiner notes that the term "segment" is very broad and merely means "one of the parts into which something is divided; a division, portion, or section" (Defn. No. 1 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com); Examiner further notes that this is only one example of defined segments and that other segments could be drawn).

    PNG
    media_image3.png
    392
    693
    media_image3.png
    Greyscale

Annotated Fig. 19 of Schindler
Regarding claim 6, Schindler teaches wherein the at least one foam insert substantially fills the at least one recess (See Figs. 20A-20C; protrusions of plate (40a) substantially fill depressions proximate bonded areas (54a)).
Regarding claim 7, Schindler teaches wherein the top surface of the at least one foam insert is tangent with the first portion of the upper surface of the bladder (See Fig. 17; top surface (41a) of plate is flush with tops of subchambers (56a) at least partially forming the upper surface of the bladder; [0052]).
Regarding claim 8, Schindler teaches wherein the chamber is a fluid-filled chamber (chamber (50a) is fluid-filled; [0068]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-20 (claims 9-10 as best can be understood), are rejected under 35 U.S.C. 103 as being unpatentable over Schindler (as applied to claim 1 above, regarding claims 9-10).
Regarding claim 9, the embodiment of Schindler described above teaches all the limitations of claim 1.  This first embodiment of Schindler further teaches the bladder includes a first recess in a heel region and a second recess in a forefoot region (See Fig. 18; chamber, i.e., bladder, has a first portion in heel region and a second portion in the forefoot region recessed from top surface of corresponding subchamber (56a) and further recessed into various depressions proximate bonded areas (54a).
That said the first embodiment of Schindler does not teach wherein, the at least one foam insert including a first foam insert disposed within the first recess and a second foam insert disposed within the second recess.
However, Schindler, in a second sole structure embodiment describes wherein the plate (i.e., the foam insert) has a segmented configuration that forms multiple, i.e., three, plates (See Fig. 14F).  More specifically, Schindler teaches wherein, the at least one foam insert including a first foam insert disposed within the first recess and a second foam insert disposed within the second recess (See Fig. 14F; plate (40) is divided into three segments with a segment being disposed within corresponding recesses in heel region and forefoot region).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the foam plate of the first embodiment of Schindler to instead be made of multiple, i.e., three, segments as described in the second embodiment of Schindler.  One of ordinary skill in the art would have been motivated to modify the foam plate of the first embodiment of Schindler to instead be made of multiple, i.e., three, segments as described in the second embodiment of Schindler in order to enhance the flexibility of the plate and the sole structure overall (See Schindler, [0062]).  Furthermore, modification of embodiments with features of other embodiments is contemplated by Schindler (See Schindler, [0070]).
Regarding claim 10, the modified sole structure of Schindler (i.e., the first embodiment of Schindler in view of the second embodiment of Schindler, as applied to claim 9 above) further teaches wherein the first portion of the bladder, a top surface of the first foam insert, and a top surface of the second foam insert are flush (See Fig. 17; top surface (41a) of plate modified into segments as described above would be flush with tops of subchambers (56a); [0052]).
Regarding claim 11, Schindler teaches a sole structure for an article of footwear (See Figs. 17-22; Abstract; sole structure (30a)), the sole structure comprising: a bladder including a chamber and a plurality of recesses formed in an upper surface of the bladder (See Figs. 20A-20C; fluid-containing chamber (50a), i.e., a bladder, includes subchambers (56a) and a plurality of depressions formed in an upper surface (41a); the depressions being formed in surfaces recessed from the top of subchambers (56a)), the plurality of recesses having respective peripheral profiles defined by the chamber (peripheral profiles of depressions are each at least partially defined by subchambers (56a)); and a foam insert disposed within the plurality of recesses (plate (40a) is disposed within the recessed areas of the chamber; plate may be made of foam; [0047]) and including top surfaces that are flush with the upper surface of the bladder to form a continuous top surface of the sole structure (See Fig. 17; top surface (41a) of plate is flush with tops of subchambers (56a); [0052]).
That said, although this first embodiment of Schindler teaches a foam insert, it does not teach a plurality of foam inserts each disposed within respective ones of the plurality of the recesses, at least one foam insert of the plurality of foam inserts being surrounded by the chamber of the bladder.
However, Schindler, in a second sole structure embodiment describes wherein the plate (i.e., the foam insert) has a segmented configuration that forms multiple, i.e., three, plates (See Fig. 14F).  More specifically, Schindler teaches a plurality of foam inserts each disposed within respective ones of the plurality of the recesses (Fig. 14F; plate (40) is divided into three, separate segments with a segment being disposed within corresponding recesses in heel region and forefoot region), at least one foam insert of the plurality of foam inserts being surrounded by the chamber of the bladder (See Figs. 20A-20C; at least a portion of the foam inserts, i.e., projections (44a), are surrounded by subchambers (55a, 56a) when positioned in depressions).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the foam plate of the first embodiment of Schindler to instead be made of multiple, i.e., three, segments as described in the second embodiment of Schindler.  One of ordinary skill in the art would have been motivated to modify the foam plate of the first embodiment of Schindler to instead be made of multiple, i.e., segments as described in the second embodiment of Schindler in order to enhance the flexibility of the plate and the sole structure overall (See Schindler, [0062]).  Furthermore, modification of embodiments with features of other embodiments is contemplated by Schindler (See Schindler, [0070]).
Regarding claim 12, the modified sole structure of Schindler (i.e., the first embodiment of Schindler in view of the second embodiment of Schindler, as applied to claim 11 above) further teaches wherein each of the plurality of foam inserts is at least partially surrounded by the chamber (See Figs. 20A-20C; at least a portion of each of the foam inserts, i.e., projections (44a), are surrounded by subchambers (55a, 56a) when positioned in depressions).
Regarding claim 13, the modified sole structure of Schindler (i.e., the first embodiment of Schindler in view of the second embodiment of Schindler, as applied to claim 11 above) further teaches wherein the bladder includes an upper barrier layer and a lower barrier layer attached to the upper barrier layer to form a web area between segments of the chamber (See Figs. 20A-2C; upper (51a) and lower (52a) surfaces of chamber (50a) attach to form bonded areas (54a), i.e., a web area).
Regarding claim 14, the modified sole structure of Schindler (i.e., the first embodiment of Schindler in view of the second embodiment of Schindler, as applied to claims 11 and 13 above) further teaches wherein the web area defines the plurality of the recesses (See Figs. 20A-20C; bonded areas (54a) at least partially define the second portion of the upper surface which includes the depressions).
Regarding claim 15, the modified sole structure of Schindler (i.e., the first embodiment of Schindler in view of the second embodiment of Schindler, as applied to claim 11 above) further teaches wherein the upper surface of the bladder is exposed between the plurality of foam inserts (See Figs. 14F and 19; upper surface of subchamber (56a) is exposed to form an outer surface between at least a portion of a segment of the foam plate, as modified, in the heel region and a segment of the foam plate in the forefoot region).
Regarding claim 16, the modified sole structure of Schindler (i.e., the first embodiment of Schindler in view of the second embodiment of Schindler, as applied to claim 11 above) further teaches wherein the plurality of foam inserts substantially fill the plurality of the recesses (See Figs. 20A-20C; segments of foam plate, as modified, having protrusions (44a) substantially fill recessed regions and depressions proximate bonded areas (54a) in upper surface of bladder).
Regarding claim 17, the modified sole structure of Schindler (i.e., the first embodiment of Schindler in view of the second embodiment of Schindler, as applied to claim 11 above) further teaches wherein the top surfaces of each of the plurality of foam inserts are flush with a portion of the upper surface of the bladder corresponding to the chamber (See Fig. 17; top surface (41a) of foam plate, as modified, is substantially flush with tops of subchambers (56a) at least partially forming the upper surface of the bladder; [0052]).
Regarding claim 18, the modified sole structure of Schindler (i.e., the first embodiment of Schindler in view of the second embodiment of Schindler, as applied to claim 11 above) further teaches wherein the chamber is a fluid-filled chamber (chamber (50a) is fluid-filled; [0068]).
Regarding claim 19, the modified sole structure of Schindler (i.e., the first embodiment of Schindler in view of the second embodiment of Schindler, as applied to claim 11 above) further teaches wherein the plurality of recesses includes a first recess in a heel region of the sole structure and a second recess in a forefoot region of the sole structure (See Fig. 18; chamber, i.e., bladder, has a first portion in heel region and a second portion in the forefoot region recessed from a top surface of corresponding subchamber (56a) and further recessed into various depressions proximate bonded areas (54a), the plurality of foam inserts including a first foam insert disposed within the first recess and a second foam insert disposed within the second recess (See Fig. 14F; foam plate, as modified, is divided into three segments with a segment being disposed within corresponding recesses in heel region and forefoot region).
Regarding claim 20, the modified sole structure of Schindler (i.e., the first embodiment of Schindler in view of the second embodiment of Schindler, as applied to claims 11 and 19 above) further teaches wherein the plurality of recesses includes a third recess in a midfoot region of the sole structure, the plurality of foam inserts including a third foam insert disposed within the third recess (See Fig. 14F; foam plate, as modified, is divided into three segments with a third segment being disposed within corresponding recess in midfoot region).
Response to Arguments
In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied.  Applicant’s arguments, filed May 9, 2022, with respect to the rejection of the claims under 35 USC 102 and 103 have been fully considered but are moot in view of the new grounds of rejection, as Applicant’s arguments appear to be drawn only to the newly amended limitations and previously presented rejections.
Regarding Applicant’s argument that Schindler does not teach the plurality of foam inserts being surrounded by the chamber of the bladder, Examiner again respectfully disagrees.  Examiner notes that the figures of Schindler to which Applicant refers in their remarks (e.g., Fig. 4 of Schindler) and relies upon for the basis of their arguments is directed to an embodiment of the disclosure of Schindler not relied upon in either the previous or current grounds of rejection.  Instead, both the previous and current grounds of rejection rely on the embodiment of Figs. 17-22 of Schindler.  Therefore, Applicant’s arguments with respect to the embodiment of Fig. 4 of Schindler are not commensurate in scope with that of the rejections and are therefore moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2020/0113281 to Dirsa et al.; and USPN 8,782,924 to Peyton et al. each disclose serpentine shaped sole inserts.  USPN 5,469,639 to Sessa; US 2001/0045028 to Crane et al.; and US 2007/0022630 to Lundy et al. each disclose serpentine shapes included on a sole structure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732